DETAILED ACTION
Election/Restriction
This application contains claims 1-20 directed to the following patentably distinct species 
Figs. 1-7, wherein the tier 1 die directly contacts with the interconnect structure, the first tier 3 die and the second tier 3 die forms in the third gap filling region and space apart from each other and contact with the interconnect structure through a through via which penetrate the first and second gap filling regions and surround the tier 1 die and tier 3 die; and wherein bonding layer and carrier formed over and directly contact the first and second tier 3 dies;
Figs. 8-14, wherein the first tier 2 die and the second tier 2 die form in second gap filling region and space apart from each other and contact with the interconnect structure through a through via which penetrate the first gap filling regions; wherein the tier 3 die directly contact with the first and second tier 2 dies and contact with tier 1 die through the through via that forms in second gap filling region between the first and the second tier 2 die; and wherein bonding layer and carrier formed over and directly contact the tier 3 die;
Figs. 15-19, wherein bonding layer and carrier formed over and directly contact the first and second tier 2 dies;
Fig. 20, wherein tier 2 die contact the interconnect structure through the through vias that form in the first gap filling region and surround the tier 1 die; and wherein bonding layer and carrier formed over and directly contact the tier 2 die;
Figs. 21-24, wherein the tier 1 die directly contact the bottom wafer; the first tier 2 die and the second tier 2 die form in the second gap filling region, space apart from each other and contact with the bottom wafer through the through vias which penetrate the first gap filling region; and the interconnect structure forms over and directly contact with the first and second tier 2 dies;
Fig. 25, wherein the tier 1 die directly contact the bottom wafer; the tier 2 die forms in the second gap filling region and contact with the bottom wafer through the through vias which penetrate the first gap filling region; and the interconnect structure forms over and directly contact with the tier 2 die;
Figs. 26-31, wherein the tier 1 die directly contact the bottom wafer; the first tier 2 die and the second tier 2 die form in the second gap filling region, space apart from each other and contact with the bottom wafer through the through vias which penetrate the first gap filling region; the tier 3 die contact with the tier 1 die through the through via that forms in the second gap filling region and between the first and second tier 2 dies; and the interconnect structure forms over and directly contact with the tier 3 die; and
Fig. 32, wherein the tier 1 die directly contacts with the bottom wafer, the first tier 3 die and the second tier 3 die forms in the third gap filling region and space apart from each other and direct contact with the interconnect structure that form over the first and second tier 3 dies and the tier 2 die contact with the interconnect structure through the through via that forms between the first and second tier 3 dies. 
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristic of such species as stated in I-VIII above
	. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, No claim is believed to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; 
(b) the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or 
(c) the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries). 
In this case, (c) apply because the species require a different field of search such as H01L21/76898, H01L23/3128, H01L23/481. 
	
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRANG Q TRAN/Primary Examiner, Art Unit 2811